J-S55017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    EMEKA KINGSLEY OGUEJIOFOR                  :
                                               :
                      Appellant                :   No. 27 MDA 2017

           Appeal from the Judgment of Sentence November 28, 2016
                In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-SA-0000173-2016


BEFORE:      DUBOW, J., RANSOM, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY RANSOM, J.:                       FILED SEPTEMBER 14, 2017

        Appellant, Emeka Kingsley Oguejiofor, appeals pro se from the

judgment of sentence of $2,140.00, imposed November 28, 2016, following

his failure to appear at a summary hearing resulting in his conviction for

unprofessional conduct/incompetency in connection with the sale of an

automobile and failure to pay over taxes or fees to the Commonwealth. 1 We

affirm.

        The Commonwealth filed charges against Appellant arising out of his

failure to pay state taxes related to an automobile registration.     Appellant

failed to appear for the municipal court hearing and was found guilty of the


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    Respectively, 63 Pa.C.S. §§ 818.19(7), 818.19(25).
J-S55017-17



charges in abstentia on August 18, 2016.

      On September 16, 2016, Appellant timely filed a notice of appeal to

the Court of Common Pleas of Dauphin County. A summary appeal hearing

was scheduled for November 28, 2016.          Following Appellant’s failure to

appear for the summary appeal hearing, the court upheld the lower court’s

decision.    See Order, 11/28/2016.        Appellant was sentenced to pay

$2,140.00.    Id.   According to the order, failure to pay within thirty days

could result in the issuance of a warrant for Appellant’s arrest. Id.

      On December 28, 2016, Appellant timely filed a notice of appeal to this

Court. Thereafter, the court issued a concise statement order pursuant to

Pa.R.A.P. 1925(b), directing Appellant to file a statement of matters

complained of on appeal within twenty-one (21) days.               See Order,

1/13/2017. Appellant failed to comply with this order. Thereafter, the trial

court filed a statement noting Appellant’s noncompliance.        See Trial Ct.

Stmt., 3/1/2017. The trial court deemed any issues raised by Appellant on

appeal waived due to Appellant’s failure to file a concise statement. See id.

at 1 (citing Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005)

(reaffirming “the bright line rule first set forth in [Commonwealth v.]

Lord[, 719 A.2d 306 (Pa. 1998)). The Commonwealth also urges this Court

to find that Appellant’s failure to file a concise statement and an appellate

brief in conformity with the Rules of Appellate Procedure render any issues

raised waived on appeal. See Commonwealth’s Br. at 3-5.




                                     -2-
J-S55017-17



      While this Court is willing to liberally construe materials filed by a pro

se litigant, we note that Appellant is not entitled to any particular advantage

because he lacks legal training.     Commonwealth v. Rivera, 685 A.2d
1011, 1013 (Pa. Super. 1996).        In Castillo, the Pennsylvania Supreme

Court disapproved of the intermediate courts creating exceptions to Lord

and its progeny:

      “[I]n order to preserve their claims for appellate review,
      [a]ppellants must comply whenever the trial court orders them
      to file a Statement of Matters Complained of on Appeal pursuant
      to Pa.R.A.P. 1925. Any issues not raised in a Pa.R.A.P. 1925(b)
      statement will be deemed waived.”

Castillo, 888 A.2d at 780 (quoting Lord, 719 A.2d at 309).

      The record confirms that the written order was docketed and Appellant

received written notice of the order via certified mail on January 17, 2017.

Therefore, any issues presented are deemed waived due to Appellant’s

failure to file a timely court-ordered Pa.R.A.P. 1925(b) statement.        See

Lord, 719 A.2d at 309.        Accordingly, we do not reach the merits of

Appellant’s argument.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/14/2017


                                     -3-